DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/26/2021.  These drawings are accepted.

Response to Arguments
The previous drawing and specifications objections have been overcome.
The previous 112 rejections for claims 1, 20 have been overcome. 
Claim 17 still raises 112 issues, see below. Applicant’s amendments raised new 112 issues for claims 3. 8, see below. 
Applicant's arguments for claim 1, 8 in view of Miller fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The applicant never addresses the rejection of original claim 2 and claim 8, where plate #450 couples to the body and has  three prongs #417 (as seen in Fig 15), the upper prong couples to the first locking hole, the middle prong couples to the aperture and the lower prong couples to the second locking hole (paragraph 51). While the drawings only show one opening #17, paragraph 51 and Fig 15, 17 make it clear that there can be three openings #17 for each of the three prong #417, where there would be upper and lower openings (“first and second 
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Regarding Claim 3 in view of Miller, the applicant argues that #400 can not be part of the implant because tube #420 would extend out. However, the locking plate #450 is able to be implanted with the body and thus can be considered part of the implant. The claim also makes it clear that the plate is an extra component to the implant (“further comprising: a locking plate” and locking plate #450 is an extra component coupled to the body of the implant and implanted together.
Applicant has amended Claim 4 and Miller no longer reads on claim 4 and is indicated allowable. See below. 
In response to applicant's arguments (claim 5 in view of Dickson) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues that Dickson does not have the locking holes and aperture as claimed. However, the rejection did no rely on Dickson to teach the apertures and locking holes, as those were already taught in Miller. Dickson used to modify Miller to include the windows. No modifications were made to the locking holes and aperture and as such the rejection stands.
In response to applicant's argument for claims 8, 14 in view of Rabbe that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., spikes #120 #91 never engage the body) are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only requires that the extension member moveable coupled to an end of the body never that it is directly engaged/coupled to the body. As the spikes #120 #91 are located on a rotating member, the rotating member moveable coupled to an end of the body, the spikes are coupled to an end of the body (via their rotating member) and move with the rotating member with respect to the end. It is suggested to claim how the extension member is coupled to the body in order to overcome the rejection. The rejection for claim 14 was modified in view of applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-13, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a first locking hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same or a 
Claim 8 recites the limitation "an end" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same or a different “end” that was recited in line 10 of claim 8. The examiner will treat with art as best understood. Claims 9-13 are also rejected under 112(b) as these claims are dependent off claim 8.
Claim 17 recites the limitation "the at least one rotating member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this the at least rotating member is referring to the one recited in claim 14 (of the vertebral body implant) or in claim 15 (of the instrument). Clarification is needed and the examiner will interpret this limitation as referring to the rotating member discussed in claim 14. 
Claim 17 recites the limitation "the at least one rotating member" in the end of line 4 into line 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this the at least rotating member is referring to the one recited in claim 14 (of the vertebral body implant) or in claim 15 (of the instrument). Clarification is needed and the examiner will interpret this limitation as referring to the rotating member discussed in claim 14.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller US 2010/0274357.
Regarding Claim 1, Miller discloses a vertebral body implant (Fig 2, which can use instrument #400 in Fig 15, paragraph 50), comprising: 
a body (#10, Fig 4) with a first end and a second end (top and bottom ends, Fig 4), the body further comprising: 
at least one aperture (Fig 15, where an instrument #400 has a middle prong #417 that engages with the “at least one aperture” paragraph 51, where the at least one aperture is shown as #17) positioned at a midpoint between the first end and the second end (paragraph 51 the at least one prong, the middle prong #417, engages opening 17 as seen in Fig 2, 4 that is located centrally at a midpoint); 
at least one first locking hole (hole for the upper prong #417, Fig 15, paragraph 51) positioned superior to the at least one aperture (Fig 2, 4, 15, paragraph 51 where the upper prong #417 and thus the first locking hole are superior to the at least one aperture and the middle prong #417); and 

at least one extension member (#100) moveably coupled to at least one of the first end the second end (coupled to the first end, Figs 2, 4, paragraph 34).
Regarding Claim 2, Miller discloses  wherein the at least one rotating member comprises:
 a first rotating member (#21) rotatably coupled to the first end of the body (paragraph 32, Fig 2), a second end (lower end, Fig 2) of the first rotating member comprises a plurality of first notches inset (#25) into the first rotating member; and 3Application No.: 16/424,455 
Amendment dated July 26, 2021 Reply to Office Action of April 27, 2021 a second rotating member (#22) rotatably coupled to the second end of the body (paragraph 32, Fig 2), a first end (upper end, Fig 2) of the second rotating member comprises a plurality of second notches (#26) inset into the second rotating member; and 
wherein the at least one extension member comprises: 
a first extension member (#100) moveably coupled to the first end of the body (paragraph 34); and 
a second extension member (#200) moveably coupled to the second end of the body (paragraph 34).

Regarding Claim 6, Miller discloses the first rotating member (#21) further comprising:

the plurality of first notches (#25) opening toward an inferior end (as seen in Fig 2, 7, faces to an inferior or lower end of the device); and
the second rotating member (#22) further comprising a center opening (as seen in Fig 7-8) forming an interior surface, interior surface comprising threads (#122) positioned on the interior surface (Fig 7-8); and
the plurality of second notches (#26) opening toward a superior end (as seen in
Fig 2, 7, faces to an superior or upper end of the device).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller US 2010/0274357.
Regarding Claim 8, Miller discloses an expandable cage system (Fig 1, 15, 17), comprising: 
a vertebral body device (#1, Fig 1), comprising: 
a body (#20) with a first end and a second end (top and bottom ends of #20, Fig 4), the body comprising: 
at least one aperture (#17, paragraph 51 the at least one aperture receiving middle prong #417 of instrument #400, Fig 15. 17) positioned on the body along a midpoint between the first end and the second end; 
at least one first locking hole positioned superior to the at least one aperture between the at least one aperture and the first end (paragraph 51, Fig 15, 17 where 
at least one second locking hole positioned inferior to the at least one aperture between the at least one aperture and the second end  (paragraph 51, Fig 15, 17 where lower prong #417 engages with a second locking hole, not shown, that would be located between the aperture, which receives middle prong #417 and the second end);
at least one  rotating member (#21) coupled to an end  of the body (Fig 2, paragraph 32);
at least one extension member (#100) moveably coupled to an end of the body (paragraph 32, Fig 2); and 
an insertion instrument (#400, Fig 15, 17), wherein the insertion instrument is sized to surround the at least one aperture, the at least one first locking hole, and the at least one second locking hole (paragraph 51 prongs #417 engages with the locking holes and the aperture such that plate portion #450 surrounds the holes and opening). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller US 2010/0274357.
Regarding Claims 3, Miller discloses: 
a locking plate (instrument #400 includes a locking plate #450, Fig 15) with a first post (upper prong #417, Fig 15) positioned near a first end of the locking plate (Fig 15, 17, upper prong #417 near first end or top end of the locking plate), wherein the first post is inserted into a first locking hole of the at least one locking hole (paragraph 51 and as discussed above in claim 1, upper prong #417 is inserted into a first locking hole of the at least one first locking hole),
 a second post (lower prong #417, Fig 15) near a second end of the locking plate (Fig 15, 17, lower prong #417 located near the second or lower end of the locking plate, wherein the second post is inserted into a second locking hole of the at least one second locking hole (paragraph 51 and as discussed above in claim 1, lower prong #417 is inserted into a second locking hole of the at least one second locking hole). 
Miller discloses a middle prong (#417) located between the first post and second post (Fig 15)  but Miller does not disclose a bore located between the first post and the second post, wherein the bore is concentric to the at least one aperture. 

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Miller to have the middle prong (#417) be threaded such that there would also be a threaded bore concentric with the at least one aperture because there is only a small finite number of possibilities (three possibilities) for which prong would be threaded and provides for the predictable result of have the middle prong engage the at least one aperture (paragraph 51) (see also MPEP 2141 section E). It is noted that with the middle prong (#417) threaded, it would also be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have a bore concentric with the at least one aperture because this allows the threaded prong to extend through the bore and be threaded/rotated into the at least one aperture (paragraph 51). It is noted that if there is no bore, the entire instrument #400 would have to be rotated for the threaded prong #417 to be threaded/rotated. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller US 2010/0274357 in view of Dickson US 2007/0255421.
Miller discloses a first solid face (face where opening #17 is located, Fig 2, 4), the solid face (paragraph 51, Fig 15 instrument #400 can be used on the body and instead of opening #17, there would be three holes/apertures for prongs #417) comprises an aperture (aperture for middle prong #417) of the at least one aperture, a first locking hole of the at least one first locking hole and a second locking hole of the at least one second locking hole (the other two holes for the other two prongs #417)(see also the 
Miller does not disclose a second solid face, at least two bone grafting windows, the solid faces and bone grafting windows alternating around the body. 
Dickson discloses a similar expandable device (abstract) comprising body (#110) having two windows (#125, Fig 2b, the other window #125 on the opposite side, as seen in Fig 4a) two solid faces (in between the windows #125), the solid faces and windows alternating around the body (Fig 2b, 4a), where the windows allows material for fusion to be placed in the body (paragraph 38).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Miller to have the body include two windows opposite each other such that two solid faces are formed (with one of the faces having the aperture and locking holes) in view of Dickson above because the windows allow for material for fusion to be placed in the body. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbe US 6,344,057 in view of Refai US 2010/0211119.
Regarding Claim 8, Rabbe discloses an expandable cage system (Fig 3), comprising: 
a vertebral body device (#20, Fig 3), comprising: 
a body (#21, Fig 3) with a first end and a second end (top and bottom ends of #21, Fig 3), the body comprising: 

at least one first locking hole (hole #28 that is located just above the at least one aperture #29, Fig 3) positioned superior to the at least one aperture (Fig 3) between the at least one aperture and the first end (Fig 3); and 
at least one second locking hole (hole #28 that is located just below the at least one aperture #29, Fig 3) positioned inferior to the at least one aperture (fig 3) between the at least one aperture and the second end (Fig 3);
at least one rotating member (top rotating member #22) rotatably coupled to an end of the body (Fig 3, Col 6 lines 9-20, rotating member #22 rotated/threaded onto the first end of the body #21);
at least one extension member (#120, Col 6 into Col 7 line 5) moveably coupled to the an end of the body (extension member #120 moves away from the first end when the device is expanded, Col 8 lines 48-60, Col 9 lines 31-47); and 
Rabbe does not disclose an insertion instrument, wherein the insertion instrument is sized to surround the at least one aperture, the at least one first locking hole, and the at least one second locking hole. Rabbe does not also disclose  the body further comprising: at least one opening positioned on each side of the at least one aperture, the at least one opening being adapted for insertion and engaging of the gripping member. 
Refai discloses a similar cage system (Fig 6) comprising a vertebral body device (#600) having an aperture (Fig 9, feature #404 engaged with the aperture), first and second locking holes (a first hole located above the aperture and a second hole located 
Regarding Claim 9, Refai discloses wherein the insertion instrument (#10, Fig 12) comprises: 
a gripping member (#301, Fig 12);
a compression sleeve (#310, Fig 12) sized to engage the gripping member (paragraph 33, gripping member #301 treaded onto the compression sleeve #310); and 
at least one rotating member (#100 and #200, Fig 12, where one is able to rotate/pivot the rotating member, it is noted applicant is not claiming how it is considered a “rotating” member) sized to receive the compression sleeve and gripping member (Fig 1). 
Regarding Claim 10, Refai discloses the body further comprising: 
at least one opening positioned on each side of the at least one aperture (Fig 7, paragraph 35 “corresponding holding feature” in the form of openings that is located left and right of the at least one aperture), the at least one opening being adapted for 
Regarding Claim 11, Refai discloses the at least one rotating member (#100 and #200) of the insertion instrument further comprises: a first end (#320, Fig 5) having a plurality of projections (Fig 5, 8, the first end has a plurality of protrusions or ribs #322) positioned around the circumference of the first end  (Fig 5, 8). 
Regarding Claim 12, Refai discloses the at least one rotating member of the insertion instrument further comprising: a first end (where #103 is pointing to in Fig 1) having a first semi-circular protrusion (#102, semi-circular to allow one to grip the protrusion, paragraph 29) and a plurality of projections (Fig 1, ribs #322) positioned around the first protrusion on the first end (Fig 1, ribs #322 located on the first end and located “around”/ near  the first protrusion)(see claim 1 above where the term “around” is taken to be “near” or in the “immediate vicinity”).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Rabbe to include an insertion instrument, at least one opening positioned on each side of the at least one aperture that is engaged with the insertion instrument, the in view of Refai so that the instrument can be used to insert the device into a space between two bones. It is noted that with the modification, the insertion instrument is sized to be placed around the at least one aperture, the at least one first locking hole, and the at least one second locking hole (Fig 6 of Refai, one can place the shaft #200 of the insertion instrument #10  against and parallel to the body such that it surrounds the  aperture and holes, where above and below the aperture and holes as well as the aperture and holes themselves are .


Claims 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbe US 6,344,057 in view of Refai US 2010/0211119.
Regarding Claim 14, Rabbe a method of using an expandable cage system, comprising: 
obtaining a vertebral body implant (Fig 3), the vertebral body implant (#20, Fig 3) comprising: 
a body (#21, Fig 3) with a first end and a second end (top and bottom ends of #1, Fig 3),
at least one aperture (one of the central apertures #29, Fig 3) positioned on the body along a midpoint between the first end and the second end (Fig 3); 
at least one first locking hole (hole #28 that is located above the at least one aperture #29, Fig 3) positioned superior to the at least one aperture (Fig 3); and 
at least one second locking hole (hole #28 that is located below the at least one aperture #29, Fig 3) positioned inferior to the at least one aperture (Fig 3);
at least one rotating member (top rotating member #22) rotatably coupled an end of the body (Fig 3, Col 6 lines 9-20, rotating member #22 rotated/threaded onto the first end of body #21); 

inserting the vertebral body implant into a patient between two vertebral bodies (Col 8 lines 49-60);
expanding the vertebral body implant (Col 8 lines 48-60, Col 9 lines 31-47).
Rabbe discloses that the vertebral body implant is inserted between two vertebra bodies and is expanded (see above) but does not discloses how it is inserted and  obtaining an insertion instrument; coupling the vertebral body implant to the insertion instrument; and removing the insertion instrument. 
Refai discloses a similar method comprising:
obtaining a  cage system (Fig 6) comprising a vertebral body device (#600);
obtaining an insertion instrument (#10), 
coupling the vertebral body implant to the insertion instrument (Fig 6) to insert the device (paragraph 5, 27, Fig 6); and removing the insertion instrument (Fig 13, while not explicit, one would remove the instrument and leave the body device in place, otherwise the patient would have the instrument extending from their spine), the instrument used to insert the vertebral body device into a space between two vertebral bones (paragraph 5, 27, Fig 6). 
Regarding Claim 15, Refai discloses wherein the insertion instrument (#10, Fig 12) comprises: 
a gripping member (#301, Fig 12);

at least one rotating member (#200, Fig 12  where one is able to rotate/pivot #200, it is noted applicant is not claiming how it is considered a “rotating” member) sized to receive the compression sleeve and gripping member (Fig 1). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Rabbe and include the instrument of Refai above because the instrument is a known tool to insert the vertebral body device into a space between two vertebral.
Regarding Claim 16, Rabbe as modified discloses inserting a locking member (in Rabbe: #55, which includes screw #69)  into the body of the vertebral body implant (in Rabbe: Col 10 lines 25-30, #69 threaded into the body). 
Regarding Claim 18, Rabbe as modified discloses expanding the vertebral body implant further comprising:
expanding only one of the first extension member and the second extension member (Rabbe: Col 9 lines 23-30 where the first and second rotating members #22 are each individually actuated so in the course of expanding the implant, only one of the rotating members #22 is first actuated such that only one of the extension members is also expanded first)(it is noted that regardless if the other rotating member is rotated or not, the fact that one has to individually rotate the rotating members fulfils the claim limitation of “expanding only one of ..”). (It is also noted that applicant is not claiming how only one extension member can be expanded).

Allowable Subject Matter
Claims 4, 7, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13, 17  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773